Title: A Letter to Be Written by a Frenchman, [1774–75?]
From: Franklin, Benjamin
To: 


Unsolved problems in editing, as in other areas of historical research, are frustrating out of all proportion to their significance; and this short draft is a case in point. Why Franklin wrote it is clear enough: to enable a French teacher, whose English was inadequate for the purpose, to enlist influential help in obtaining redress from the Warden of the Fleet Prison. But everything else about the letter is unclear.
To whom was it addressed? Obviously some official with authority over the Warden, who is “one of your Lordships Officers”; the phrase implies to us a recognized relationship of superior and inferior. But we can find no evidence of such a relationship: the Warden, whose hereditary office was conferred by letters patent, seems to have been a law unto himself. Although he was theoretically subject to surveillance by the Lords Chief Justice and the Lord Chancellor, and was sporadically investigated by Parliament when his misconduct became noisome, he was not under the jurisdiction of any one judicial or executive officer of the crown. Franklin believed that he was, in practice if not in theory, and Franklin should have known; but what he knew appears to be now beyond recovery.
For whom was the letter written? Here we have grounds for a tentative conjecture. At the end of 1773 a man by the name of Desdouaires came to London to teach French, and he carried letters of introduction to Franklin from LeRoy and Dubourg. He had a gift for teaching, Dubourg commented, but was woefully weak in his English. If he later fell afoul of the Warden-the nature of the trouble is beyond guesswork-and needed help from officialdom, he might naturally have invoked Franklin’s assistance in asking for it. And meanwhile changed his name to Bourke, as the endorsement suggests? But the name runs to the edge of the sheet, and wear and tear may have shortened it; Franklin could equally well have written “Bourke’s,” meaning the Frenchman’s employer. If the letter was from Desdouaires, the date was presumably between the spring of 1774 and Franklin’s departure a year later.
  
My Lord,
[1774–75?]
I have a just Demand on one of your Lordships Officers, Mr. Eyles Warden of the Fleet, which he refuses to satisfy. It is but a small thing to him, tho’ considerable to me. I am too poor to go to Law for the Recovery of my Right; and therefore humbly apply to your Lordship’s Goodness, praying that you would spare half an hour, to be inform’d of the Case Mr. Eyles being present and if you find I have Right, that you would speak to him to do me Justice. A Word of your Lordship’s, would, I am persuaded, be sufficient; and that your Lordship would find so much Time well spent in making a poor old Man happy; who is, with the utmost Respect, Your Lordships most obedient, and most humble Servant
 
Notation: Rough Draft  Letter for Bourke  French Master
